Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 3, 2016

                                    No. 04-15-00574-CV

                                   R. Kinnan GOLEMON,
                                          Appellant

                                              v.

                TEXAS WORKFORCE COMMISSION and Juan Segundo,
                                Appellees

                     From the 452nd District Court, Mason County, Texas
                                   Trial Court No. 135477
                            Robert Rey Hofmann, Judge Presiding


                                       ORDER
       Appellants' first motion to extend time to file motion for rehearing is hereby GRANTED.
Time is extended to July 6, 2016.



                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of June, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court